Case 1:20-cv-00238-DLB Document1 Filed 01/27/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
(Northern Division)

 

 

TAMMY KAY SANDERS, )
Plaintiff,
v. Civil Action No.:
AMF BOWLING CENTERS, INC.
Defendant.
)
NOTICE OF REMOVAL

 

Defendant AMF Bowling Centers, Inc. (‘AMF”), by its undersigned counsel, Angela W.
Russell, Eric S. Mueller, and Wilson, Elser, Moskowitz, Edelman & Dicker, LLP and pursuant to
28 U.S.C. § 1441, hereby removes this action from the Circuit Court of Maryland for Baltimore
County, where it is now pending, to the United States District Court for the District of Maryland:

1. On August 3, 2018, Plaintiff Tammy Kay Sanders (“Plaintiff”) filed a Complaint
naming AMF as the sole defendant in a case entitled Tammy Kay Sanders v. AMF Bowling Centers,
Inc., Case No. 03-C-18-007765 pending in the Circuit Court of Maryland for Baltimore County
(“State Action”).

2. In the Complaint, Plaintiff sues AMF alleging negligence in maintaining its
premises which caused Plaintiff to trip and injure herself.

3. On January 3, 2020, AMF was served a copy of the Complaint, Summons, and
discovery requests by process server. AMF has not filed a responsive pleading in the State Action.

4. Pursuant to L.R. 103.5(a), AMF attaches copies of the following documents which
were served on this party:

(a) A copy of the Summons served on AMF attached as Exhibit 1;

966327v.1
Case 1:20-cv-00238-DLB Document1 Filed 01/27/20 Page 2 of 4

(b) A copy of the Complaint attached as Exhibit 2;

(c) A copy of the Civil Case Information Report for the Complaint attached as
Exhibit 3;

(d) A copy of the Notice of Service attached as Exhibit 4;

(e) A copy of the Return of Private Process Service attached as Exhibit 5,

(f) A copy of the Notice of Service of Discovery attached as Exhibit 6,

(g) A copy of Plaintiff's Interrogatories attached as Exhibit 7; and

(h) A copy of Plaintiff's Request for Production of Documents attached as
Exhibit 8.

5. Defendant will file copies of all other documents on file in the State Action,
together with a certification that all filings in the State Action have been filed in this Court within
thirty (30) days, as required by L.R. 103.5(a).

6. The United States District Court for the District of Maryland has original diversity
jurisdiction over this action pursuant to 28 U.S.C. § 1332(a) because:

(a) Plaintiff is a citizen of Maryland, as she resides at 819 N. Pine Ridge Court
Bel Air, Maryland 21014;

(b) Plaintiff s Complaint admits that “Defendant is a corporation incorporated
under the laws of the Commonwealth of Virginia and has its principal place
of business in the Commonwealth of Virginia.” Complaint at 41; and

(c) Plaintiff claims damages in the Complaint in excess of $75,000.

7. Accordingly, the matter in controversy is between citizens of different states and
the amount of controversy exceeds $75,000, thus satisfying the diversity jurisdiction criteria set

forth in 28 U.S.C. § 1332(a).

966327v.1
Case 1:20-cv-00238-DLB Document1 Filed 01/27/20 Page 3 of 4

8. Removal of this action from the Circuit Court of Maryland for Baltimore County

to this Honorable Court is, therefore, proper pursuant to 28 U.S.C. §§ 1332(a) and 1441.

WHEREFORE, Defendant AMF respectively notices the removal of the State Action
from the Circuit Court of Maryland for Baltimore County to the United States District Court for
the District of Maryland and respectfully requests that the Clerk of this Honorable Court docket

this action for further proceedings.

Respectfully submitted,

WILSON ELSER MOSKOWITZ
EDELMAN & DICKER, LLP

Dated: January 27, 2020 /s/ Eric S. Mueller
Eric S. Mueller (Bar No. 27397)
Angela W. Russell (Bar No. 15227)
500 East Pratt Street, Suite 600
Baltimore, Maryland 21202
Telephone: (410) 539-1800
Facsimile: (410) 962-8758
Angela.Russell@ WilsonElser.com
Eric.Mueller@ WilsonElser.com
Attorneys for Defendant AMF Bowling
Centers, Inc.

966327v.1
Case 1:20-cv-00238-DLB Document1 Filed 01/27/20 Page 4 of 4

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that, on this 27" day of January 2020, a true copy of the foregoing
Notice of Removal was served via U.S. First Class Mail, postage pre-paid, and electronic service
upon:

Angelica A. Carliner

Lebowitz & Mzhen, LLC

9 Park Center Court, Suite 220
Owings Mills, Maryland 21117
410-654-3600
aacarliner@comcast.net
Attorney for Plaintiff

A Eric S. Mueller
Eric S. Mueller (Bar No. 27397)

966327v.1
